DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/29/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 10-11, 14, 19-20, 22, and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Ronkainen et al. (Pub. No.: US 2021/0240260 A1) hereinafter referred to as Ronkainen in view of Saito et al. (Pub. No.: US 2020/0410960 A1) hereinafter referred to as Saito.
With respect to Claim 1, Ronkainen teaches a method (fig. 2; ¶81) comprising: at head-mounted device (fig. 19A, item 1902c; fig. 19B, item 1902; ¶137; ¶150) including one processor (fig. 19B, item 1918; ¶150-151), non-transitory memory (fig. 19B, item 1930 and 1932; ¶150), a scene camera (fig. 19B, item 1938; ¶158, digital camera), and an optical passthrough display (fig. 19B, item 1928; ¶158, “augmented reality device”): capturing, using the scene camera, an image of a real-world environment (¶14; ¶43; ¶158); determining, using the one processor, one or more attention-indirection regions based on the image of the real-world environment (fig. 9; ¶122, the attention-indirection regions are out of focus and represented by a dimmed view), wherein the one or more attention-indirection regions are associated with one or more physical objects within the real-world environment (fig. 9; ¶122); determining, using the one or more processors, one or more attention-direction regions based on the image of the real-world environment (fig. 9, item 900; ¶122), wherein the one or more attention-direction regions are different from the one or more attention-indirection regions ( fig. 9, item 900 is different to other regions); and displaying, on the optical passthrough display (¶8; ¶115 claim 41), a masking image including a masking pattern that modifies (¶122, dimming) the one or more-attention indirection regions based on a first set of one or more masking parameters (¶122, “as a user focuses on a certain depth, other areas of a scene can be out of focus as shown by the dimming of the user view” – masking parameters = areas of a scene can be out of focus as shown by the dimming of the user view). 
Ronkainen does not teach the masking pattern also modifies the one or more attention-direction regions based on a set of one or more parameters different from the first set of one or more masking parameters; wherein the first set of one or more masking parameters change an appearance of the one or more attention-indirection regions according to a distance from the one or more attention- direction regions, and wherein the first set of one or more masking parameters are stronger the greater the distance from the one or more attention-direction regions.
Saito teaches a method (fig. 7; ¶124) comprising: at head-mounted device (fig. 1, item 10A/10B; ¶28; ¶30) including one processor (fig. 4, item 100; ¶50), non-transitory memory (fig. 4, item 150; ¶67), a scene camera (fig. 4, item 111; ¶32; ¶58), and an optical passthrough display (fig. 4, item 131; ¶30, “a so-called optical see-through type by which an image is displayed superimposed on real space in a state where the external environment is able to be visually recognized by means of a display unit having optical transparency”; ¶63): capturing, using the scene camera, an image of a real-world environment (¶40, outward camera); determining, using a server (fig. 5, item 20; ¶73), one or more attention-indirection regions based on the image of the real-world environment (¶87, “the decoration control unit 201 may detect (estimate) a region to which a communicatee's attention is not directed”); determining, using a server (fig. 5, item 20; ¶73), one or more attention-direction regions based on the image of the real-world environment (¶79); and displaying, on the optical passthrough display, a masking image including a masking pattern that modifies the one or more-attention indirection regions based on a first set of one or more masking parameters (¶89, “the decoration control unit 201 may also detect, as the “region to which the communicatee's attention is not directed”, a region having a long spatial distance from the gaze point of the communicatee, or a region at a long distance in the depth direction, and make changes in order from that region”) and that also modifies the one or more attention-direction regions based on a set of one or more parameters different from the first set of one or more masking parameters (¶79, “a method of attracting the communicatee's line of sight is not limited to the presentation of this attracting object, and brightness, chroma, luminance, or the like of a region for attracting attention (that is, an attracting region, preferably a region spaced apart from the display object) may be temporarily increased (increased in visual attraction)”); wherein the first set of one or more masking parameters change an appearance of the one or more attention-indirection regions according to a distance from the one or more attention- direction regions (¶89,87 detect, as the “region to which the communicatee's attention is not directed”, a region having a long spatial distance from the gaze point), and wherein the first set of one or more masking parameters are stronger the greater the distance from the one or more attention-direction regions ((¶89,87 the decoration control unit may estimate the visual attraction, according to the colors, sizes, shapes, display positions and the like of objects, and make changes in order from the object having the lowest visual attraction).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of Ronkainen, so that the determinations using the processor of the server are incorporated into the processor of the head-mounted device such that the masking pattern also modifies the one or more attention-direction regions based on a set of one or more parameters different from the first set of one or more masking parameters and also based on distance, as taught by Saito so as to enable change in display of real space without being noticed by a user (¶10).
With respect to Claim 3, claim 1 is incorporated, Ronkainen teaches wherein determining the one or more attention-indirection regions includes detecting the one or more physical objects in the image of the physical scene (¶115).
With respect to Claim 5, claim 1 is incorporated, Ronkainen teaches wherein the masking image does not include elements outside the one or more attention-indirection regions (¶2; ¶114 – “providing augmented reality to a person’s field of view”, therefore the masking image cannot/does not include elements outside of a person’s field of view).
With respect to Claim 10, claim 1 is incorporated, Ronkainen teaches wherein the masking image is based on the image of the real-world environment (¶70, “maintains a 3D model of the user's a user focuses on a certain depth, other areas of a scene can be out of focus as shown by the dimming of the user view ¶161, “a method includes forming a three-dimensional (3D) map of surroundings of a user of an augmented reality (AR) head mounted display (HMD)”).
With respect to Claim 11, claim 1 is incorporated, Ronkainen teaches wherein the masking image is based on a gaze direction of a user of the head-mounted device (¶122, “”; ¶161, “determining a depth-wise location of a gaze point of a user based on eye gaze direction and eye vergence; determining a visual guidance line pathway in the 3D map; guiding an action of the user along the visual guidance line pathway at one or more identified focal points; and rendering a mixed reality (MR) object along the visual guidance line pathway at a location corresponding to a direction of the users gaze”).
With respect to Claim 14, Ronkainen teaches a device (fig. 19A, item 1902c; fig. 19B, item 1902; ¶137; ¶150) comprising: a scene camera (fig. 19B, item 1938; ¶158, digital camera) and an optical passthrough display (fig. 19B, item 1928; ¶158, “augmented reality device”); a non-transitory memory (fig. 19B, item 1930 and 1932; ¶150); one processor (fig. 19B, item 1918; ¶150-151); and one or more programs (¶179) stored in the non-transitory memory (¶179), which, when executed by the one or more processors, cause the device to capture, using the scene camera, an image of a real-world environment (¶158, “augmented reality device”; ¶161, “forming a three-dimensional (3D) map of surroundings of a user of an augmented reality (AR) head mounted display (HMD)”); determine, using the one processor, one or more attention-indirection regions based on the image of the real-world environment (fig. 9; ¶122, the attention-indirection regions are out of focus and represented by a dimmed view), wherein the one or more attention-indirection regions are associated with one or more physical objects within the real-world environment (fig. 9; ¶122); determine, using the one processor, one or more attention-direction regions based on the image of the real-world environment (fig. 9, item 900; ¶122) wherein the one or more attention-direction regions are different from the one or more attention-indirection regions ( fig. 9, item 900 is different to other regions); and display, on the optical passthrough display (¶8; ¶115 claim 41), a masking image including a masking pattern that modifies (¶122, dimming) the one or more-attention indirection regions based on a first set of one or more masking parameters (¶122, “as a user focuses on a certain depth, other areas of a scene can be out of focus as shown by the dimming of the user view” – masking parameters = areas of a scene can be out of focus as shown by the dimming of the user view).
Ronkainen does not teach the masking pattern that also modifies the one or more attention-direction regions based on a second set of one or more parameters different from the first of one or more masking parameters; wherein the first set of one or more masking parameters change an appearance of the one or more attention-indirection regions according to a distance from the one or more attention- direction regions, and wherein the first set of one or more masking parameters are stronger the greater the distance from the one or more attention-direction regions.
Saito teaches a device (figs. 1 and 4, item 10: HMD; ¶28; ¶30) comprising: a scene camera (fig. 4, item 111; ¶32; ¶58); an optical passthrough display (fig. 4, item 131; ¶30, “a so-called optical see-through type by which an image is displayed superimposed on real space in a state where the external environment is able to be visually recognized by means of a display unit having optical transparency”; ¶63); non-transitory memory (fig. 4, item 150; ¶67); one processor (fig. 4, item 100; ¶50); and one or more programs stored in the non-transitory memory (¶50; ¶67), which, when executed by the one processor, cause the device to: capture, using the scene camera, an image of a real-world environment (¶40, outward camera); determine, using a server (fig. 5, item 20; ¶73), one or more attention-indirection regions based on the image of the real-world environment (¶87, “the decoration control unit 201 may detect (estimate) a region to which a communicatee's attention is not directed”); determine, using a server (fig. 5, item 20; ¶73), one or more attention-direction regions based on the image of the real-world environment (¶79); and display, on the optical passthrough display, a masking image including a masking pattern that modifies the one or more-attention indirection regions based on a first set of one or more masking parameters (¶89, “the decoration control unit 201 may also detect, as the “region to which the communicatee's attention is not directed”, a region having a long spatial distance from the gaze point of the communicatee, or a region at a long distance in the depth direction, and make changes in order from that region”) and that also modifies the one or more attention-direction regions based on a set of one or more parameters different from the first set of one or more masking parameters (¶79, “a method of attracting the communicatee's line of sight is not limited to the presentation of this attracting object, and brightness, chroma, luminance, or the like of a region for attracting attention (that is, an attracting region, preferably a region spaced apart from the display object) may be temporarily increased (increased in visual attraction)”); wherein the first set of one or more masking parameters change an appearance of the one or more attention-indirection regions according to a distance from the one or more attention- direction regions (¶89,87 detect, as the “region to which the communicatee's attention is not directed”, a region having a long spatial distance from the gaze point), and wherein the first set of one or more masking parameters are stronger the greater the distance from the one or more attention-direction regions ((¶89,87 the decoration control unit may estimate the visual attraction, according to the colors, sizes, shapes, display positions and the like of objects, and make changes in order from the object having the lowest visual attraction).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of Ronkainen, so that the determinations using the processor of the server are incorporated into the processor of the head-mounted device such that the masking pattern also modifies the one or more attention-direction regions based on a set of one or more parameters different from the first set of one or more masking parameters and also based on distance, as taught by Saito so as to enable change in display of real space without being noticed by a user (¶10).
With respect to Claim 19, claim 14 is incorporated, Ronkainen teaches wherein the masking image is based on at least one of a gaze direction of a user of the device (¶117; ¶122). 
With respect to Claim 20, Ronkainen teaches a non-transitory memory (¶179) storing one or more programs (¶179), which, when executed by one processor (fig. 19B, item 1918; ¶150-151) of a device (fig. 19A, item 1902c; fig. 19B, item 1902; ¶137; ¶150) with a scene camera (fig. 19B, item 1938; ¶158, digital camera) and an optical passthrough display (fig. 19B, item 1928; ¶158, “augmented reality device”), cause the device to: capture, using the scene camera, an image of a real-world environment (¶158, “augmented reality device”; ¶161, “forming a three-dimensional (3D) map of surroundings of a user of an augmented reality (AR) head mounted display (HMD)”); determine, using the one processor, one or more attention-indirection regions based on the image of the real-world environment (fig. 9; ¶122, the attention-indirection regions are out of focus and represented by a dimmed view), wherein the one or more attention-indirection regions are associated with one or more physical objects within the real-world environment (fig. 9; ¶122); determine, using the one processor, one or more attention-direction regions based on the image of the real-world environment (fig. 9, item 900; ¶122), wherein the one or more attention-direction regions are different from the one or more attention-indirection regions ( fig. 9, item 900 is different to other regions); and display, on the optical passthrough display (¶8; ¶115 claim 41), a masking image including a masking pattern that modifies (¶122, dimming) the one or more-attention indirection regions based on a first set of one or more masking parameters (¶122, “as a user focuses on a certain depth, other areas of a scene can be out of focus as shown by the dimming of the user view” – masking parameters = areas of a scene can be out of focus as shown by the dimming of the user view).
Ronkainen does not teach the masking pattern that also modifies the one or more attention-direction regions based on a second set of one or more parameters different from the first of one or more masking parameters; wherein the first set of one or more masking parameters change an appearance of the one or more attention-indirection regions according to a distance from the one or more attention- direction regions, and wherein the first set of one or more masking parameters are stronger the greater the distance from the one or more attention-direction regions.
Saito teaches a device (figs. 1 and 4, item 10: HMD; ¶28; ¶30) comprising: a scene camera (fig. 4, item 111; ¶32; ¶58); an optical passthrough display (fig. 4, item 131; ¶30, “a so-called optical see-through type by which an image is displayed superimposed on real space in a state where the external environment is able to be visually recognized by means of a display unit having optical transparency”; ¶63); non-transitory memory (fig. 4, item 150; ¶67); one processor (fig. 4, item 100; ¶50); and one or more programs stored in the non-transitory memory (¶50; ¶67), which, when executed by the one processor, cause the device to: capture, using the scene camera, an image of a real-world environment (¶40, outward camera); determine, using a server (fig. 5, item 20; ¶73), one or more attention-indirection regions based on the image of the real-world environment (¶87, “the decoration control unit 201 may detect (estimate) a region to which a communicatee's attention is not directed”); determine, using a server (fig. 5, item 20; ¶73), one or more attention-direction regions based on the image of the real-world environment (¶79); and display, on the optical passthrough display, a masking image including a masking pattern that modifies the one or more-attention indirection regions based on a first set of one or more masking parameters (¶89, “the decoration control unit 201 may also detect, as the “region to which the communicatee's attention is not directed”, a region having a long spatial distance from the gaze point of the communicatee, or a region at a long distance in the depth direction, and make changes in order from that region”) and that also modifies the one or more attention-direction regions based on a set of one or more parameters different from the first set of one or more masking parameters (¶79, “a method of attracting the communicatee's line of sight is not limited to the presentation of this attracting object, and brightness, chroma, luminance, or the like of a region for attracting attention (that is, an attracting region, preferably a region spaced apart from the display object) may be temporarily increased (increased in visual attraction)”); wherein the first set of one or more masking parameters change an appearance of the one or more attention-indirection regions according to a distance from the one or more attention- direction regions (¶89,87 detect, as the “region to which the communicatee's attention is not directed”, a region having a long spatial distance from the gaze point), and wherein the first set of one or more masking parameters are stronger the greater the distance from the one or more attention-direction regions ((¶89,87 the decoration control unit may estimate the visual attraction, according to the colors, sizes, shapes, display positions and the like of objects, and make changes in order from the object having the lowest visual attraction).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the non-transitory memory of Ronkainen, so that the determinations using the processor of the server are incorporated into the processor of the head-mounted device resulting in a non-transitory memory storing one or more programs, which when executed by a processor of a device result in the masking pattern also modifies the one or more attention-direction regions based on a set of one or more parameters different from the first set of one or more masking parameters and based on distance, as taught by Saito so as to enable change in display of real space without being noticed by a user (¶10).
With respect to Claim 22, claim 1 is incorporated, Ronkainen teaches further comprising: generating, using the one processor, the masking image including the masking pattern in the one or more attention-indirection regions based the first set of one or more masking parameters, wherein the first set of one or more masking parameters are based on a distance from the one or more attention-direction regions (¶122, depth ~ distance).
With respect to Claim 26, claim 1 is incorporated, Ronkainen teaches wherein the first set of one or more masking parameters dim the one or more attention-indirection regions (¶122). 
Ronkainen does not mention wherein the second set of one or more masking parameters brighten the one or more attention-direction regions.
Saito teaches a method (fig. 7; ¶124) comprising: at head-mounted device (fig. 1, item 10A/10B; ¶28; ¶30) including one processor (fig. 4, item 100; ¶50), non-transitory memory (fig. 4, item 150; ¶67), a scene camera (fig. 4, item 111; ¶32; ¶58), and an optical passthrough display (fig. 4, item 131; ¶30, “a so-called optical see-through type by which an image is displayed superimposed on real space in a state where the external environment is able to be visually recognized by means of a display unit having optical transparency”; ¶63): capturing, using the scene camera, an image of a real-world environment (¶40, outward camera); determining, using a server (fig. 5, item 20; ¶73), one or more attention-indirection regions based on the image of the real-world environment (¶87, “the decoration control unit 201 may detect (estimate) a region to which a communicatee's attention is not directed”); determining, using a server (fig. 5, item 20; ¶73), one or more attention-direction regions based on the image of the real-world environment (¶79); and displaying, on the optical passthrough display, a masking image including a masking pattern that modifies the one or more-attention indirection regions based on a first set of one or more masking parameters (¶89, “the decoration control unit 201 may also detect, as the “region to which the communicatee's attention is not directed”, a region having a long spatial distance from the gaze point of the communicatee, or a region at a long distance in the depth direction, and make changes in order from that region”) and that also modifies the one or more attention-direction regions based on a set of one or more parameters different from the first set of one or more masking parameters (¶79, “a method of attracting the communicatee's line of sight is not limited to the presentation of this attracting object, and brightness, chroma, luminance, or the like of a region for attracting attention (that is, an attracting region, preferably a region spaced apart from the display object) may be temporarily increased (increased in visual attraction)”); wherein the second set of one or more masking parameters brighten the one or more attention-direction regions (¶79; ¶128, “The decoration control unit 201 may specify a preset method of decoration control, may specify an appropriate method of decoration control according to the situation, or may specify an appropriate combination of plural methods of decoration control”).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of Ronkainen, so that the determinations using the processor of the server are incorporated into the processor of the head-mounted device wherein the second set of one or more masking parameters brighten the one or more attention-direction regions, as taught by Saito so as to enable change in display of real space without being noticed by a user while directing attention to a region (¶10).
With respect to Claim 27, claim 1 is incorporated, Ronkainen does not mention wherein the appearance of the one or more attention-indirection regions that are changed by the first set of one or more masking parameters according to the distance from the one or more attention-direction regions corresponds to a color of the one or more attention-indirection regions.
However, Saito teaches wherein the appearance of the one or more attention-indirection regions that are changed by the first set of one or more masking parameters according to the distance from the one or more attention-direction regions  (¶89,87 detect, as the “region to which the communicatee's attention is not directed”, a region having a long spatial distance from the gaze point) corresponds to a color of the one or more attention-indirection regions (¶89, color, and further refers to make changes in order from the object having the lowest visual attraction; ¶99 changes the color of the surroundings (background) of the display object such that change to the color and/or shape of the display object becomes inconspicuous).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the color as taught by Saito with the benefit that the object becomes inconspicuous or lowest visual attraction as suggested in ¶89,99.

With respect to Claim 28, claim 1 is incorporated, Saito also teaches wherein the change an appearance of the one or more attention-indirection regions that are changed by the first set of one or more masking parameters according to a distance from the one or more attention-direction regions corresponds to an appearance of the one or more attention-indirection regions in ¶89. 
Paragraph 89 does not appear to specifically disclose brightness. 
However, Saito suggests in paragraph 79 that the appearance of display or attracting objects is not limited to brightness. 
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to change appearance based on brightness in order to provide a pertinent visual attraction as suggested in ¶79, 89 and 99.

Claims 2 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ronkainen and Saito as applied to claims 1 and 14 above, and further in view of Perdices-Gonzalez et al. (Pub. No.: US 2017/0310956 A1) hereinafter referred to as Perdices-Gonzalez.
With respect to Claim 2, claim 1 is incorporated, Ronkainen and Saito combined do not mention wherein determining the one or more attention-indirection regions includes detecting, in the image of the real-world environment, an advertisement, inappropriate content, or proprietary content.
Perdices-Gonzalez teaches a method (figs. 48 and 49; ¶260; ¶270) comprising: at a head-mounted device (¶66; ¶259-260; ¶292) including a processor (fig. 47, item 4706; ¶253), a memory (fig. 47, item 4704; ¶253); a scene camera (fig. 47, item 4702; ¶252); and an optical passthrough display (¶259, “a head-mounted display; a heads-up display; virtual reality equipment such as goggles, headsets, glasses, mobile phones, and tablet computers; augmented reality equipment such as headsets”): capturing, using the scene camera, an image of a scene (¶252); determining one or more attention-indirection regions includes detecting, in the image of the scene, inappropriate content (¶288; ¶310; ¶320). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined method of Ronkainen and Saito, to further comprise: wherein determining the one or more attention-indirection regions includes detecting, in the image of the real-world environment, inappropriate content, as taught by Perdices-Gonzalez, as so as to provide alternative content that may be present at a scene. 
With respect to Claim 15, claim 14 is incorporated, Ronkainen and Saito combined do not mention wherein the optical passthrough display includes a light addition layer and the masking image is displayed by the light addition layer.
Perdices-Gonzalez teaches a device (¶66; ¶259-260; ¶292) comprising: a processor (fig. 47, item 4706; ¶253), a memory (fig. 47, item 4704; ¶253); a scene camera (fig. 47, item 4702; ¶252); and an optical passthrough display (¶259, “a head-mounted display; a heads-up display; virtual reality equipment such as goggles, headsets, glasses, mobile phones, and tablet computers; augmented reality equipment such as headsets”): the processor to: capture, using the scene camera, an image of a scene (¶252); determine, using the processor, one or more attention-indirection regions includes detecting, in the image of the scene, inappropriate content (¶310; ¶320); wherein the optical passthrough display includes a light addition layer (figs. 47 and 54D, item 150: light addition layer, item 5506) and the masking image is displayed by the light addition layer (¶310, “rear display 140 displays an image and front display 150 creates a privacy effect by scattering light in regions 5410 and 5412 so as to obscure the faces and/or identity of the persons shown in the image… the effect may be used to mask inappropriate content including portions of text”).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined device of Ronkainen and Saito, to further comprise: wherein the optical passthrough display includes a light addition layer and the masking image is displayed by the light addition layer, as taught by Perdices-Gonzalez so as to provide the ability to increase contrast, improved lifetime of device and helps to reduce eye strain experienced by the user (¶256). 

Claims 4 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ronkainen and Saito as applied to claims 1 and 14 above, and further in view of Sendai et al. (Pub. No.: US 2016/0209916 A1) hereinafter referred to as Sendai.
With respect to Claim 4, claim 1 is incorporated, Ronkainen does not teach wherein determining the one or more attention-direction regions includes detecting, in the image of the real-world environment, a game objective, a map destination, or a safety issue.
Sendai teaches a method (fig. 4; ¶99) comprising: at a head-mounted device (fig. 1; ¶61) including one processor (fig. 2, item 140; ¶91), a non-transitory memory (fig. 2, item 120; ¶86), a scene camera (figs. 1 and 2, item 61; ¶184), and an optical passthrough display (figs. 1-2; item 20; ¶69): capturing, using the scene camera, an image of a scene (¶77; ¶100); determining, using the one or more processors, one or more attention-direction regions based on the image of the scene (¶101); wherein determining the one or more attention-direction regions includes detecting, in the image of the scene, a safety issue (¶106).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined method of Ronkainen and Saito, wherein determining the one or more attention-direction regions includes detecting, in the image of the real-world environment, a safety issue, as taught by Sendai so as to avoid danger (¶110). 
With respect to Claim 16, claim 14 is incorporated, Ronkainen and Saito combined do not mention wherein the optical passthrough display includes a globally dimmable layer.
Sendai teaches a device (fig. 1; ¶61) comprising: one processor (fig. 2, item 140; ¶91), a non-transitory memory (fig. 2, item 120; ¶86), a scene camera (figs. 1 and 2, item 61; ¶184), and an optical passthrough display (figs. 1-2; item 20; ¶69); and the processor configured to capture, using the scene camera, an image of a scene (¶77; ¶100); determine, using the one or more processors, one or more attention-direction regions based on the image of the scene (¶101); wherein determining the one or more attention-direction regions includes detecting, in the image of the scene, a safety issue (¶106); wherein the optical passthrough display includes a globally dimmable layer (¶71).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined device of Ronkainen and Saito, wherein the optical passthrough display includes a globally dimmable layer, as taught by Sendai so as to suppress damage and making it possible to adjust an amount of external light entering the eye of the user and adjust easiness of visual recognition of a virtual image (¶71). 
With respect to Claim 17, claim 14 is incorporated, Ronkainen and Saito combined do not mention wherein optical passthrough display does not include a selectively occlusive layer.
Sendai teaches a device (fig. 1; ¶61) comprising: one processor (fig. 2, item 140; ¶91), a non-transitory memory (fig. 2, item 120; ¶86), a scene camera (figs. 1 and 2, item 61; ¶184), and an optical passthrough display (figs. 1-2; item 20; ¶69); and the processor configured to capture, using the scene camera, an image of a scene (¶77; ¶100); determine, using the one or more processors, one or more attention-direction regions based on the image of the scene (¶101); wherein determining the one or more attention-direction regions includes detecting, in the image of the scene, a safety issue (¶106); wherein optical passthrough display does not include a selectively occlusive layer but a globally dimmable layer (¶71).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined device of Ronkainen and Saito, wherein optical passthrough display does not include a selectively occlusive layer but a globally dimmable layer, as taught by Sendai so as to suppress damage and making it possible to adjust an amount of external light entering the eye of the user and adjust easiness of visual recognition of a virtual image (¶71). 

Claims 6-7, 18, and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Ronkainen and Saito as applied to claims 1, 14, and 20 above, and further in view of Lim et al. (Pub. No.: US 2018/0182142 A1) hereinafter referred to as Lim.
With respect to Claim 6, claim 1 is incorporated, Ronkainen and Saito combined do not mention further comprising: generating, using the one or more processors, the masking image including the masking pattern in the one or more attention-indirection regions based on the first set of one or more masking parameters, wherein the first set of one or more masking parameters includes random noise based on one or more noise parameters.
Lim teaches a method (figs. 7-8) comprising: at a head-mounted device (fig. 1, item 102: HMD; ¶17; ¶52) including one or more processors (¶67), non-transitory memory (¶68), a scene camera (¶21), and an optical passthrough display (¶17): capturing, using the scene camera, an image of a real-world environment (¶21); determining, using the one or more processors, one or more attention-indirection regions based on the image of the real-world environment (¶32, “displaying an augmented reality scene through a display 230 of a masked search area or masked path 250”; attention-indirection regions are areas that need to be searched), wherein the one or more attention-indirection regions are associated with one or more physical objects within the real-world environment (¶33, “if that blood splatter is located on a carpet next to open window (incident scene context). The blood splatter vulnerability to water and its location relative to the source of the water (a broken window) would indicate the need for a masked search area or masked search path 250 that brings the user as fast as possible to attend to the area near that evidence”); and displaying, on the optical passthrough display, a masking image including a masking pattern with a first set of one or more masking parameters in the one or more-attention indirection regions (¶33; item 250: masking pattern) and a second set of one or more parameters in the one or more attention direction region, wherein the first set of masking parameters are stronger than the second set of one or more parameters (¶32, “unmasking of augmented highlight”); further comprising: generating, using the one or more processors, the masking image including the masking pattern in the one or more attention-indirection regions based on the first set of one or more masking parameters, wherein the first set of one or more masking parameters includes random noise based on one or more noise parameters (¶23, “The removable masking may be in the form of darkened area, color coded area with certain opacity, or areas with certain texture or pattern overlaid on the HMD augmented reality display”: which is noise since it overlays and distorts the original display).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined method of Ronkainen and Saito, to further comprise: generating, using the one or more processors, the masking image including the masking pattern in the one or more attention-indirection regions based on the first set of one or more masking parameters, wherein the first set of one or more masking parameters includes random noise based on one or more noise parameters, as taught by Lim, so as to provide alternative forms for masking parameters.
With respect to Claim 7, claim 6 is incorporated, Ronkainen and Saito combined not mention further comprising: generating, using the one or more processors, the masking image including the masking pattern in the one or more attention-indirection regions based on the first set of one or more masking parameters, wherein the first set of one or more masking parameters include at least one of: a spatial frequency for the masking pattern, or a color for the masking pattern.
Lim teaches a method (figs. 7-8) comprising: at a head-mounted device (fig. 1, item 102: HMD; ¶17; ¶52) including one or more processors (¶67), non-transitory memory (¶68), a scene camera (¶21), and an optical passthrough display (¶17): capturing, using the scene camera, an image of a real-world environment (¶21); determining, using the one or more processors, one or more attention-indirection regions based on the image of the real-world environment (¶32, “displaying an augmented reality scene through a display 230 of a masked search area or masked path 250”; attention-indirection regions are areas that need to be searched), wherein the one or more attention-indirection regions are associated with one or more physical objects within the real-world environment (¶33, “if that blood splatter is located on a carpet next to open window (incident scene context). The blood splatter vulnerability to water and its location relative to the source of the water (a broken window) would indicate the need for a masked search area or masked search path 250 that brings the user as fast as possible to attend to the area near that evidence”); and displaying, on the optical passthrough display, a masking image including a masking pattern with a first set of one or more masking parameters in the one or more-attention indirection regions (¶33; item 250: masking pattern) and a second set of one or more parameters in the one or more attention direction region, wherein the first set of masking parameters are stronger than the second set of one or more parameters (¶32, “unmasking of augmented highlight”); further comprising: generating, using the one or more processors, the masking image including the masking pattern in the one or more attention-indirection regions based on the first set of one or more masking parameters, wherein the first set of one or more masking parameters includes random noise based on one or more noise parameters (¶23, “The removable masking may be in the form of darkened area, color coded area with certain opacity, or areas with certain texture or pattern overlaid on the HMD augmented reality display”: which is noise since it overlays and distorts the original display); further comprising: generating, using the one or more processors, the masking image including the masking pattern in the one or more attention-indirection regions based on the first set of one or more masking parameters, wherein the first set of one or more masking parameters include at least one of: a spatial frequency for the masking pattern (¶23, “the removable masking is in the form of a color coded area”: spatially colored area),  or a color for the masking pattern (¶23, “the removable masking is in the form of a color coded area”: spatially colored area).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined method of Ronkainen and Saito, to further comprise: generating, using the one or more processors, the masking image including the masking pattern in the one or more attention-indirection regions based on the first set of one or more masking parameters in the one or more attention-indirection regions and a second set of one or more parameters in the one or more attention direction region, wherein the first set of masking parameters are stronger than the second set of one or more parameters (¶32, “unmasking of augmented highlight”), wherein the first set of one or more masking parameters include at least one of: a spatial frequency for the masking pattern, or a color for the masking pattern, as taught by Lim, so as to provide alternative forms for masking parameters.
With respect to Claim 18, claim 14 is incorporated, Ronkainen and Saito combined do not mention wherein the one or more programs further cause the device to: generate, using the one or more processors, the masking image including the masking pattern in the one or more attention-indirection regions based on the first set of one or more masking patterns, wherein the first set of one or more masking parameters includes random noise based on one or more noise parameters.
Lim teaches a device (fig. 1, item 102: HMD; ¶17; ¶52) comprising: a scene camera (¶21) and an optical passthrough display (¶17); a non-transitory memory (¶68); one or more processors (¶67); and one or more programs (¶67) stored in the non-transitory memory, which, when executed by the one or more processors, cause the device to capture, using the scene camera, an image of a real-world environment (¶21); determine, using the one or more processors, one or more attention-indirection regions based on the image of the real-world environment (¶32, “displaying an augmented reality scene through a display 230 of a masked search area or masked path 250”; attention-indirection regions are areas that need to be searched), wherein the one or more attention-indirection regions are associated with one or more physical objects within the real-world environment (¶33, “if that blood splatter is located on a carpet next to open window (incident scene context). The blood splatter vulnerability to water and its location relative to the source of the water (a broken window) would indicate the need for a masked search area or masked search path 250 that brings the user as fast as possible to attend to the area near that evidence”); and display, on the optical passthrough display, a masking image including a masking pattern with a first set of one or more masking parameters in the one or more-attention indirection regions (¶33; item 250: masking pattern); wherein the one or more programs further cause the device to: generate, using the one or more processors, the masking image including the masking pattern in the one or more attention-indirection regions based on the first set of one or more masking patterns, wherein the first set of one or more masking parameters includes random noise based on one or more noise parameters (¶23, “The removable masking may be in the form of darkened area, color coded area with certain opacity, or areas with certain texture or pattern overlaid on the HMD augmented reality display”: which is noise since it overlays and distorts the original display).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined device of Ronkainen and Saito, wherein the one or more programs further cause the device to: generate, using the one or more processors, the masking image including the masking pattern in the one or more attention-indirection regions based on the first set of one or more masking patterns, wherein the first set of one or more masking parameters includes random noise based on one or more noise parameters, as taught by Lim, so as to provide alternative forms for masking parameters.
With respect to Claim 24, claim 14 is incorporated, Ronkainen and Saito combined do not mention wherein the one or more programs further cause the device to: generate, using the one or more processors, the masking image including the masking pattern in the one or more attention-indirection regions based on the first set of one or more masking parameters, wherein the first set of one or more masking parameters include at least one of: spatial frequency for the masking pattern, a temporal frequency for the masking pattern, a locking parameter indicating whether the masking image is head-locked or world-locked, an amplitude for the masking pattern, or a color for the masking pattern.
Lim teaches a device (fig. 1, item 102: HMD; ¶17; ¶52) comprising: a scene camera (¶21) and an optical passthrough display (¶17); a non-transitory memory (¶68); one or more processors (¶67); and one or more programs (¶67) stored in the non-transitory memory, which, when executed by the one or more processors, cause the device to capture, using the scene camera, an image of a real-world environment (¶21); determine, using the one or more processors, one or more attention-indirection regions based on the image of the real-world environment (¶32, “displaying an augmented reality scene through a display 230 of a masked search area or masked path 250”; attention-indirection regions are areas that need to be searched), wherein the one or more attention-indirection regions are associated with one or more physical objects within the real-world environment (¶33, “if that blood splatter is located on a carpet next to open window (incident scene context). The blood splatter vulnerability to water and its location relative to the source of the water (a broken window) would indicate the need for a masked search area or masked search path 250 that brings the user as fast as possible to attend to the area near that evidence”); and display, on the optical passthrough display, a masking image including a masking pattern with a first set of one or more masking parameters in the one or more-attention indirection regions (¶33; item 250: masking pattern); wherein the one or more programs further cause the device to: generate, using the one or more processors, the masking image including the masking pattern in the one or more attention-indirection regions based on the first set of one or more masking parameters, wherein the first set of one or more masking parameters include at least one of: spatial frequency for the masking pattern (¶23, “the removable masking is in the form of a color coded area”: spatially colored area), or a color for the masking pattern (¶23, “the removable masking is in the form of a color coded area”: spatially colored area).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined device of Ronkainen and Saito, wherein the one or more programs further cause the device to: generate, using the one or more processors, the masking image including the masking pattern in the one or more attention-indirection regions based on the first set of one or more masking parameters, wherein the first set of one or more masking parameters include at least one of: spatial frequency for the masking pattern, or a color for the masking pattern, as taught by Lim, so as to provide alternative forms for masking parameters.
With respect to Claim 25, claim 20 is incorporated, Ronkainen and Saito combined do not mention wherein the one or more programs further cause the device to: generate, using the one or more processors, the masking image including the masking pattern in the one or more attention-indirection regions based on the first set of one or more masking parameters, wherein the first set of one or more masking parameters include at least one of: spatial frequency for the masking pattern, a temporal frequency for the masking pattern, a locking parameter indicating whether the masking image is head-locked or world-locked, an amplitude for the masking pattern, or a color for the masking pattern.
Lim teaches a non-transitory memory (¶68, a computer-readable storage medium) storing one or more programs (¶67), which, when executed by one or more processors (¶67) of a device (fig. 1, item 102 HMD; ¶17; ¶52) with a scene camera (¶21) and an optical passthrough display (¶17), cause the device to: capture, using the scene camera, an image of a real-world environment (¶21); determine, using the one or more processors, one or more attention-indirection regions based on the image of the physical scene (¶32, “displaying an augmented reality scene through a display 230 of a masked search area or masked path 250”; attention-indirection regions are areas that need to be searched), wherein the one or more attention-indirection regions are associated with one or more physical objects within the real-world environment (¶33, “if that blood splatter is located on a carpet next to open window (incident scene context). The blood splatter vulnerability to water and its location relative to the source of the water (a broken window) would indicate the need for a masked search area or masked search path 250 that brings the user as fast as possible to attend to the area near that evidence”); and display, on the optical passthrough display, a masking image including a masking pattern with a first set of one or more masking parameters in the one or more-attention indirection regions (¶33; item 250: masking pattern); wherein the one or more programs further cause the device to: generate, using the one or more processors, the masking image including the masking pattern in the one or more attention-indirection regions based on the first set of one or more masking parameters, wherein the first set of one or more masking parameters include at least one of: spatial frequency for the masking pattern (¶23, “the removable masking is in the form of a color coded area”: spatially colored area), or a color for the masking pattern (¶23, “the removable masking is in the form of a color coded area”: spatially colored area).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined non-transitory memory of Ronkainen and Saito, wherein the one or more programs further cause the device to: generate, using the one or more processors, the masking image including the masking pattern in the one or more attention-indirection regions based on the first set of one or more masking parameters, wherein the first set of one or more masking parameters include at least one of: spatial frequency for the masking pattern, or a color for the masking pattern, as taught by Lim, so as to provide alternative forms for masking parameters.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ronkainen and Saito as applied to claim 1 above, and further in view of Burns et al. (Pub. No.: US 2017/0277256 A1) hereinafter referred to as Burns.
With respect to Claim 13, claim 1 is incorporated, Ronkainen and Saito combined do not teach wherein displaying the masking image includes dimming at least a portion of the optical passthrough display. 
Burns teaches a method (fig. 9; ¶49) comprising: at a head-mounted device (fig. 10, item 1000; ¶53) including one or more processors (fig. 11, item 1102; ¶73), non-transitory memory (fig. 11, item 1104; ¶74-75), a scene camera (fig. 10, items 1012A and 1012B; ¶55 augmented reality; ¶61), and an optical passthrough display (¶55, “the virtual-reality experience includes an augmented-reality experience in which the near-eye display 1002 is wholly or partially transparent from the perspective of the wearer”): capturing, using the scene camera, an image of a scene (¶50, “visually presenting, via a near-eye display, a field of view of a virtual environment from a first perspective”; ¶64, “data from the outward facing image sensors 1012A, 1012B may be used by the on-board computer 1004 to construct still images and/or video images of the surrounding environment from the perspective of the virtual-reality computing system 1000”); determining, using the one or more processors, one or more attention-indirection regions based on the image of the scene (fig. 9, item 904; ¶50, “At 904, the method 900 includes determining a wearer's gaze target on the near-eye display. At 906, the method 900 includes receiving a begin-adjustment command. At 908, the method 900 includes dimming, via the near-eye display, a peripheral region of the field of view that surrounds the wearer's gaze target based on the begin-adjustment command.”, attention-indirection regions is the peripheral region of the field of field ); and displaying, on the optical passthrough display, a masking image including a masking pattern in the one or more attention-indirection regions (fig. 9, item 908; ¶50, “At 908, the method 900 includes dimming, via the near-eye display, a peripheral region of the field of view that surrounds the wearer's gaze target based on the begin-adjustment command”, a masking image is the dimmed peripheral region); wherein displaying the masking image includes dimming at least a portion of the optical passthrough display  (¶50, “At 908, the method 900 includes dimming, via the near-eye display, a peripheral region of the field of view that surrounds the wearer's gaze target based on the begin-adjustment command.”; ¶55, “the virtual-reality experience includes an augmented-reality experience in which the near-eye display 1002 is wholly or partially transparent from the perspective of the wearer, to give the wearer a clear view of a surrounding physical space”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined method of Ronkainen and Saito, wherein displaying the masking image includes dimming at least a portion of the optical passthrough display, as taught by Burns so as to provide an alternative type of masking.

Response to Arguments
Applicant's arguments filed 07/29/2022 have been fully considered but they are not persuasive.
Applicant argues that “Saito paragraph [0089] indicates that "the decoration control unit 201 may also detect ... a region having a long spatial distance from the gaze point of the communicatee, or a region at a long distance in the depth direction, and make changes in order from that region." The above-quoted passage of Saito paragraph [0089] cannot be equated to "chang[ing] an appearance of the one or more attention-indirection regions according to a distance from the one or more attention-direction regions," as recited by amended claim 1, because amended claim 1 recites that "the one or more attention-direction regions [are determined] based on the image of the real-world environment, wherein the one or more attention-direction regions are different from the one or more attention-indirection regions." (Emphasis added.) As such, the attention-direction regions are determined from the image of the real-world environment in amended claim 1 and are not associated with "a region having a long spatial distance from the gaze point of the communicatee, or a region at a long distance in the depth direction," as indicated by Saito paragraph [0089].” The Office respectfully disagrees for the following reasons. 
Saito teaches in [0089], region to which the communiatee’s attention is not directed. Thus, this region is an attention-indirect region which is different from attention-direction region or gaze point region. In addition, Saito teaches real objects 40a-f in figure 1 and [0035] and augmented reality AR in [0036]. Thus, the regions or objects are located in an augmented reality space. Consequently, this arguments have been considered but it is not persuasive.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sun U.S. Patent Publication No. 2021/0341998 teaches the brightness level of the non-gaze region may be adjusted according to the distance from the non-gaze region to the gaze region, and for example, the brightness may vary gradually in [0074].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO W FLORES whose telephone number is (571)272-5512. The examiner can normally be reached Monday-Friday, 7am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR A AWAD can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERTO W FLORES/Primary Examiner, Art Unit 2621